Appellant takes the position in its suggestion of error that applying the principles laid down in the opinion handed down in this case leads to a reversal of the decree appealed from, instead of an affirmance, and, on a reconsideration of the case, we find that to be true.
On February 9, 1925, appellee reconveyed the lands to the Martins, and on the same day, and as a part of the same transaction, took from the Martins a deed of trust on the lands to secure the payment of the amount they *Page 775 
were then due appellee, as well as advances to be made them by appellee for that year. By that transaction the relative rights of appellant and appellee in the land were fixed, and what occurred thereafter could make no change in such rights. By the conveyance from appellee to the Martins the title to the lands went at once, through the Martins, to appellant, incumbered alone by that deed of trust. The indebtedness secured by that deed of trust was five thousand eight hundred fifty dollars, evidenced by two promissory notes, one for five thousand three hundred fifty dollars, and the other for five hundred dollars, both due October 1, 1925. The deed of trust provided for the payment of the two notes, as well as any further advances of supplies and merchandise made by appellee to the Martins on or before October 1, 1925. Therefore by the express terms of the deed of trust it did not secure advances made after the due date of the notes it was given to secure. The title to the lands went, through the Martins, to appellant, freed from any power on the part of the former to mortgage it for other supplies and advances beyond those mentioned in the deed of trust.
It follows that appellee, as against appellant, has a lien on the lands alone for the payment of the balance due on the notes secured by that deed of trust, and, in addition, any other advances made before the due date of such notes. However, in applying the payments made by the Martins to appellee after the execution of the deed of trust of February 9, 1925, such payments for each year should go, first, to the extinguishment of any indebtedness they were due him for supplies and advances for the particular year, and the balance, if any, to the indebtedness secured by that deed of trust. There appears from the record to be some difficulty in making the necessary calculations and application of payments. Probably it could better be done under the direction of the chancery court. Possibly additional testimony may be necessary for that purpose. *Page 776 
The suggestion of error is therefore sustained as herein indicated, and the decree appealed from is reversed, and the cause remanded, for the purpose of enabling the chancery court to enter a decree in accordance with the original opinion in this case, as well as this opinion in response to the suggestion of error; appellant to be taxed with two-thirds of the costs of this appeal, and appellee with one-third.
Suggestion of error sustained, and the cause remanded.